Citation Nr: 1202977	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-25 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected lumbar spine disability.

5.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a service-connected lumbar spine disability.

6.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to July 1975 and from July 1975 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in August 2010.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304 (c) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

First, in September 2011, the Veteran submitted evidence indicating that he is in receipt of disability benefits from the Social Security Administration (SSA).  SSA indicated that he became disabled as of April 2009, the date he submitted his claim.  Records from the SSA have not been submitted for VA review.  Because SSA benefits may have been granted based upon the Veteran's physical disabilities at issue, the Board finds that the SSA records must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Second, it appears that the Veteran has had VA examinations for some of the disabilities on appeal but not others.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the right hand disability, the Veteran has submitted evidence of a relationship between his right hand and service.  The additional evidence also indicates that pertinent VA treatment records have not been associated with the claims file.  Therefore, this matter must be remanded to obtain outstanding treatment records and for a VA examination, as the low threshold under McLendon has been satisfied.

Regarding the right knee disability, the Veteran has alleged that the disability is secondary to his service-connected back disability, thus a VA examination must be conducted to determine the nature and etiology of the right knee disability.

Regarding the bilateral hip disabilities and bilateral lower extremity radiculopathy, VA examinations were conducted in December 2006 and July 2006, respectively.  Unfortunately, while the examiners provided opinions regarding the etiology of these disabilities, the examiners did not provide supporting rationale.  Thus, the examination reports are inadequate for rating purposes.  Further, in addition to failing to provide adequate rationale, the July 2006 opinion regarding the etiology of the radiculopathy does not reference the October 2002 VA examiner's opinion which indicates that the radiculopathy is most likely secondary to the spine condition.  The July 2006 examiner references a neurosurgical workup and opines that there is no relationship between the radiculopathy and service; however, he fails to explain the significance, if any, of the testing and fails to indicate the etiology of the radiculopathy.  Therefore, the examination is inadequate for rating purposes.

Finally, additional evidence was received by the Board in September 2011 without the accompaniment of a waiver.  The evidence includes an August 2011 VA outpatient treatment note and an award letter for disability benefits from the SSA.  The new evidence is referred for initial review.  See 38 C.F.R. § 20.1304.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

1.  Obtain and associate with the claims file all outstanding VA treatment records.  All records/responses received should be associated with the claims file. 

2.  Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.  All records/responses received should be associated with the claims file. 

3.  Schedule the Veteran for a VA examination to determine the etiology of his right hand disability, right knee disability, bilateral hip disabilities, and bilateral lower extremity radiculopathy.  The claims file, including a copy of this REMAND, should be made available to the examiner for proper review of the medical history.  The examination report is to reflect whether such a review of the claims file was made.

After examining the Veteran and recording all findings and diagnoses present, the examiner should opine as follows:

a.  Whether it is at least as likely as not (50 percent or more) that any currently diagnosed right hand disability was incurred in or aggravated by service.  The examiner must address the August 29, 2011 opinion from the VA staff hand surgeon.

b.  Whether it is at least as likely as not (50 percent or more) that any currently diagnosed right knee disability was incurred in or aggravated by service.  The examiner is also requested to provide an opinion as to whether the Veteran's disability was caused or chronically worsened by his service-connected lumbar spine disability.

c.  Whether it is at least as likely as not (50 percent or more) that any currently diagnosed bilateral hip disabilities were incurred in or aggravated by service.  The examiner is also requested to provide an opinion as to whether the Veteran's disabilities were caused or chronically worsened by his service-connected lumbar spine disability.

d.  Whether it is at least as likely as not (50 percent or more) that any currently diagnosed radiculopathy of the bilateral lower extremities was incurred in or aggravated by service.  The examiner is also requested to provide an opinion as to whether the Veteran's disabilities were caused or chronically worsened by his service-connected lumbar spine disability.  The examiner must address the opinion provided by the October 2002 VA examiner.

The examiner should provide a clear rationale for the conclusions reached and cite the evidence relied upon or rejected in forming an opinion.  If the examiner cannot respond without resorting to speculation, he/she should so indicate and explain the reason why an opinion would be speculative.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and afforded an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


